Name: Commission Regulation (EC) No 1812/97 of 19 September 1997 correcting Regulation (EC) No 2931/95 amending Regulation (EEC) No 804/68 and other Regulations following modification of the combined nomenclature for certain milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  agricultural activity;  tariff policy
 Date Published: nan

 Avis juridique important|31997R1812Commission Regulation (EC) No 1812/97 of 19 September 1997 correcting Regulation (EC) No 2931/95 amending Regulation (EEC) No 804/68 and other Regulations following modification of the combined nomenclature for certain milk products Official Journal L 257 , 20/09/1997 P. 0005 - 0006COMMISSION REGULATION (EC) No 1812/97 of 19 September 1997 correcting Regulation (EC) No 2931/95 amending Regulation (EEC) No 804/68 and other Regulations following modification of the combined nomenclature for certain milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIESHaving regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products (1), as amended by Regulation (EEC) No 3209/89 (2), and in particular Article 2 (1) thereof,Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regulation (EC) No 1587/96 (4), and in particular Articles 13 (3) and 17 (14) thereof,Whereas Commission Regulation (EC) No 2448/95 of 10 October 1995 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (5) altered the codes for certain milk products from 1 January 1996;Whereas Commission Regulation (EC) No 2931/95 (6) amended the Regulations affected by the abovementioned CN code alterations, including Regulation (EEC) No 804/68; whereas one CN code was omitted from the amendments to that Regulation; whereas it should be inserted in it with effect from 1 January 1996;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Proucts,HAS ADOPTED THIS REGULATION:Article 1 In Article 1 (4) of Regulation (EC) No 2931/95 the third indent is replaced by:'- the entry under CN code ex 1901 90 90 is replaced by:>TABLE>Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply with effect from 1 January 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 September 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 34, 9. 12. 1979, p. 2.(2) OJ L 312, 27. 10. 1989, p. 5.(3) OJ L 148, 28. 6. 1968, p. 13.(4) OJ L 206, 16. 8. 1996, p. 21.(5) OJ L 259, 30. 10. 1995, p. 1.(6) OJ L 307, 20. 12. 1995, p. 10.